IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


L.B.,                                       : No. 261 MAL 2018
                                            :
                     Petitioner             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
J.W.,                                       :
                                            :
                     Respondent             :


                                       ORDER



PER CURIAM

        AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.